Citation Nr: 1409538	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-10 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of overpayment of VA nonservice-connected pension benefits in the principal amount of $34,914.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active duty service from October 1966 to August 1970.  The appellant is the Veteran's current fiduciary.

This appeal to the Board of Veterans' Appeal (Board) arose from a November 2010 decision in which the Milwaukee RO's Committee on Waivers and Compromises (Committee) denied a waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the calculated amount of $34,914.00.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


In a VA Form 9 dated March 23, 2011, the appellant did not want a BVA hearing.  However, a written statement signed July 8, 2011 reflects that the appellant requested a personal hearing.  There is no indication in the record that the appellant subsequently withdrew his hearing request or opted for an informal conference in lieu of a hearing.  Nor is there any indication that a personal hearing was held.  Thus, the Board finds that remand is necessary in order to afford the appellant his requested personal hearing.



Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a personal hearing before a Decision Review Officer or RO hearing officer in accordance with his request.  The appellant should be notified of the date, time, and location of the hearing.

2. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  The appellant should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


